

115 HR 3795 IH: Tijuana River Valley Comprehensive Protection and Rehabilitation Act of 2017
U.S. House of Representatives
2017-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3795IN THE HOUSE OF REPRESENTATIVESSeptember 14, 2017Mr. Vargas (for himself and Mr. Issa) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of the Army, acting through the Chief of Engineers, to carry out a
			 comprehensive protection and rehabilitation program for the Tijuana River
			 Valley, and for other purposes.
	
 1.Short titleThis Act may be cited as the Tijuana River Valley Comprehensive Protection and Rehabilitation Act of 2017. 2.Findings; sense of Congress (a)FindingsCongress finds that—
 (1)the Tijuana River Valley is a broad natural floodplain containing a variety of wetland and riparian areas;
 (2)the Tijuana River Valley is a small portion of the Tijuana River's 1,700 square miles of watershed; (3)the Tijuana River's watershed area includes portions of south San Diego County and northern Baja California, Mexico;
 (4)the Tijuana River Valley Planning Area is bounded by the city of Imperial Beach and the Otay Mesa-Nestor community to the north, the San Ysidro community to the east, Mexico to the south, and Border Field State Park and Imperial Beach to the west;
 (5)near the coast is the most extensive salt marsh in southern California, which is preserved within the Tijuana River National Estuarine Sanctuary;
 (6)further inland, the Tijuana River is vegetated with riparian habitat; (7)the Tijuana River Valley is bounded on the south by high mesas and deep canyons covered by chaparral, sage scrub, and grasslands;
 (8)the floodplain of the Tijuana River Valley currently contains a mixture of agricultural fields, equestrian facilities, rural housing, riparian woodland, and disturbed habitats;
 (9)periodic rains in the region have produced flooding and cross-border flows of wastewater and sewage, causing public health concerns as well as disruptions to the local tourist economy and military readiness; and
 (10)in February 2017, as reported in the Transboundary Bypass Flows into the Tijuana River report released by the United States section of the International Boundary and Water Commission, United States and Mexico, approximately 28 million gallons of sewage was discharged into the Tijuana River Valley, resulting in beach closures throughout the region.
 (b)Sense of CongressIt is the sense of Congress that all pertinent Federal agencies, in conjunction with their Mexican counterparts, should use all available resources to upgrade and enhance the physical infrastructure of the Tijuana River Valley to stop and manage all wastewater, sewage, trash, and sediment spills.
 3.DefinitionsIn this Act, the following definitions apply: (1)Mexican governmentsThe term Mexican governments means the Federal, State, and local governments of the United Mexican States.
 (2)Restoration and protectionThe term restoration and protection means the conservation, stewardship, and enhancement of the physical infrastructure in both the United States and Mexico to prevent flooding and wastewater, sewage, trash, and sediment spills in the Tijuana River Valley.
 (3)SecretaryThe term Secretary means the Secretary of the Army, acting through the Chief of Engineers. (4)Tijuana River ValleyThe term Tijuana River Valley means the planning area in San Diego County bounded by the city of Imperial Beach and the Otay Mesa-Nestor community to the north, the San Ysidro community to the east, Mexico to the south, and Border Field State Park and Imperial Beach to the west.
			4.Tijuana River Valley comprehensive protection and rehabilitation program
 (a)In generalIn accordance with the requirements of this section, the Secretary shall establish and carry out a comprehensive protection and rehabilitation program for the Tijuana River Valley.
 (b)CoordinationIn establishing the program, the Secretary shall consult, as appropriate, with— (1)the heads of Federal agencies, including—
 (A)the Secretary of the Interior; (B)the Secretary of Homeland Security;
 (C)the Administrator of General Services; (D)the Administrator of the Environmental Protection Agency;
 (E)the Secretary of State; (F)the Commissioner of U.S. Customs and Border Protection; and
 (G)the Director of the United States Fish and Wildlife Service; (2)the United States Commissioner, International Boundary and Water Commission, United States and Mexico;
 (3)the Border Environment Cooperation Commission; (4)the North American Development Bank;
 (5)the Governor of California; (6)the California Environmental Protection Agency;
 (7)the city of Imperial Beach; (8)the city of San Diego;
 (9)the county of San Diego; (10)the San Diego Regional Water Quality Control Board;
 (11)the Tijuana River National Estuarine Research Reserve; (12)Mexican governments; and
 (13)other public agencies and organizations with authority for the planning and implementation of conservation strategies relating to the Tijuana River Valley in both the United States and Mexico.
 (c)PurposesThe purposes of the program include— (1)coordinating restoration and protection activities among Mexican, Federal, State, local, and regional entities and conservation partners relating to the Tijuana River Valley; and
 (2)carrying out coordinated restoration and protection activities, and providing for technical assistance, relating to the Tijuana River Valley.
 (d)Feasibility and technical assistance planNot later than 360 days after the date of enactment of this Act, the Secretary shall develop a feasibility and technical assistance plan for updated wastewater infrastructure and flood preparedness in the Tijuana River Valley.
			(e)Grants and assistance
 (1)In generalIn carrying out the program, the Secretary shall provide grants and technical assistance to State and local governments, nonprofit organizations, and institutions of higher education, in both the United States and Mexico, to carry out the purposes of the program.
 (2)CriteriaThe Secretary, in consultation with the organizations described in subsection (b), shall develop criteria for providing grants and technical assistance under this subsection to ensure that such activities accomplish one or more of the purposes identified in subsection (c) and advance the implementation of priority actions or needs identified under the program.
				(f)Grant management services
 (1)In generalThe Secretary may enter into an agreement to manage the implementation of this section with the North American Development Bank, the Border Environment Cooperation Commission, or a similar organization that offers grant management services.
 (2)FundingIf the Secretary enters into an agreement under paragraph (1), the organization selected shall— (A)for each fiscal year, receive amounts to carry out this section in an advance payment of the entire amount on October 1 of that fiscal year or as soon as practicable thereafter;
 (B)invest and reinvest those amounts for the benefit of the program; and (C)otherwise administer the implementation of this section to support partnerships between the public and private sectors in accordance with this section.
 (g)Cost sharingThe Federal share of the cost of a project for which a grant is provided under this section may not exceed 55 percent of the total cost of the project.
 (h)PriorityIn selecting projects to receive assistance under the program, the Secretary shall give priority to projects with matching funds from State and local governments or Mexican governments.
 (i)Authorization of appropriationsThere are authorized to be appropriated for each fiscal year such sums as may be necessary to carry out this section.
			5.Monitoring and notifications
 (a)Transboundary Waterway Alert SystemUsing the systems of the International Boundary and Water Commission, United States and Mexico, the Secretary of State shall establish an updated and online system, to be known as the Transboundary Waterway Alert System (in this section referred to as the System), to monitor, warn, and protect citizens of the United States from undue and avoidable harm from wastewater, sewage, trash, and sediment spills and flooding for each major waterway along the United States-Mexico border.
 (b)ObjectivesThe objectives of the System shall be to monitor all the waterways along the United States-Mexico border—
 (1)to ensure updated and timely information on all water testing results, wastewater, sewage, trash, and sediment spills, and flood warnings; and
 (2)to ensure that such information is accessible and readily available to the public and government officials on the internet.
 (c)PartnershipsThe Secretary of State may enter into cooperative agreements with institutions of higher education and Mexican governments for the establishment and management of the System.
			(d)Notification
 (1)Notification of Mexican governmentsThe Secretary of State shall submit a diplomatic note to its Mexican counterparts to provide information of a wastewater, sewage, trash, or sediment spill in the Tijuana River Valley upon the initial discovery of the spill.
 (2)Notification of United States local governmentsThe Secretary of State, acting through the United States Commissioner, International Boundary and Water Commission, United States and Mexico, shall notify the city of San Diego, the city of Imperial Beach, and the county of San Diego upon initial discovery of a wastewater, sewage, trash, or sediment spill in the Tijuana River Valley.
				